Citation Nr: 1610749	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  08-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE
 
What evaluation is warranted for residuals of excision of multiple malignant melanomas from July 9, 1997?
 
 
REPRESENTATION
 
Appellant represented by:  Robert Chisholm, Attorney at Law
 
 
ATTORNEY FOR THE BOARD
 
P. M. Johnson, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1955 to December 1958.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which awarded entitlement to service connection for residuals of excision of multiple malignant melanomas and assigned a 10 percent evaluation, effective July 9, 1997.
 
This case was remanded by the Board in December 2010 for further development.
 
On February 8, 2016, a letter was received from the Veteran's representative requesting that a Board decision not be issued until at least 90 days after sending notification that the Veteran's case had been returned to the Board.  This letter stated that the appellant intended to submit additional evidence and argument.  On February 16, 2016, a subsequently dated letter was received from the representative requesting that the Veteran's appeal be advanced on the docket due to his age, and that the Board make every effort to come to a decision "AS SOON AS POSSIBLE."  (Emphasis in the original.)  This remand reflects the Board's effort to expedite this claim.  
 
The issue of entitlement to service connection for skin growths (other than multiple malignant melanoma), to include any related residuals, was raised by the record in a December 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative are advised, however, that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
 
REMAND
 
The Board regrets that another remand is necessary in this case.  In May 2013, the representative requested that VA obtain treatment records from the VA Medical Center  in Northport, New York and various private treatment records related to the Veteran's service-connected condition.  While the private treatment records were obtained, the Veteran's VA treatment records, particularly dermatology treatment records from the Northport VA Medical Center have not been associated with the claims file.     
 
Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  In order to ensure the Board's ability to review a complete record, any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal.
 
Accordingly, the case is REMANDED for the following action:
 
(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1. Obtain and associate with the claims file all outstanding VA treatment records relating to residuals of excision of multiple malignant melanomas since July 1997, including treatment records from the Northport VA Medical Center.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. After appropriate attempts to associate the above-referenced VA treatment records have been completed, the AOJ should obtain an addendum opinion, from the December 2014 VA examiner if possible, regarding the nature and extent of any residuals of multiple malignant melanoma excisions.  The examiner is asked to review any treatment records associated with the claims file since the December 2014 examination, and to address whether these records indicate any changes from the findings previously reported regarding the residuals of the Veteran's service-connected malignant melanoma.  A complete rationale for any opinions expressed must be provided.
 
3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





